Citation Nr: 1611832	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  07-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right hip and right thigh disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  During the pendency of this appeal, jurisdiction was transferred to the RO in Waco, Texas.

During the period of the appeal, in a February 2014 rating decision, the RO granted service connection for impairment of the right thigh with anterior labrum tears, evaluated as 20 percent disabling from January 10, 2006; degenerative joint disease with limitation of extension, right hip, evaluated as 10 percent disabling from January 10, 2006; and limitation of flexion, right hip, evaluated as 10 percent disabling from January 10, 2006.

This case was previously before the Board in August 2011 and October 2013 when it was remanded for additional development.  In a March 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability, to include as secondary to service-connected right hip and right thigh disabilities.  

In response to the March 2015 decision denying service connection for a low back disability, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  A Joint Motion for Remand (JMR) was filed and on December 21, 2015, the CAVC issued an Order vacating the March 2015 denial, and returned the case to the Board for action consistent with the JMR.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.




REMAND

In the December 2015 JMR, the CAVC noted that the March 2015 Board denial determined that the only competent evidence of record addressing the Veteran's secondary theory of service connection was the November 2014 VHA opinion.  In the November 2014 VHA medical opinion, the examiner opined that the Veteran's back disability was not related to active service nor was caused or aggravated by his service-connected right hip and right thigh disabilities.  The rationale provided was based on "essentially normal diagnostic studies of [the Veteran's] back and [a] finding of normal range of motion of his hip during the 2014 examination."  The examiner noted that an examination from November 2013 showed abnormal flexion of the Veteran's right hip, but that this was just "one discrepant finding" and was "inconsistent with previous diagnostic studies."  

The March 2015 Board denial found that the November 2014 VHA opinion was the most probative evidence of record and concluded that it was less likely than not that the Veteran's low back disability was caused or aggravated by his service-connected right hip and right thigh disabilities.  However, the November 2014 VHA opinion, in noting that there was only "one discrepant finding" of abnormal flexion of the Veteran's right hip, in the November 2013 examination, was based on inaccurate facts.  

In a July 2007 Compensation and Pension (C&P) examination report, the Veteran had right hip flexion to 90 degrees and the examiner noted that the strength about the hips was markedly limited due to complaints of pain in his back at repetitive motion testing.

In an October 2011 C&P examination report, the Veteran's right hip flexion was to 35 degrees with objective evidence of pain motion beginning at 20 degrees.  The examiner noted that the Veteran's right hip had less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.

In a November 2013 C&P examination report, the Veteran's right hip flexion was to 40 degrees.  The examiner noted that the Veteran's right hip had less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing.  The examiner further noted that muscle strength testing for right hip flexion was 3 out of 5.

A November 2014 VA treatment report noted that the examiner was unable to examine the Veteran's hips completely due to his mobility impairment.  The examiner noted that the Veteran seemed to have decreased range of motion in both hips and bilateral hip pain.

Because the November 2014 VHA opinion was based on inaccurate facts, namely that there was only one example of abnormal flexion of the Veteran's right hip, this error carries significant implications; It was the basis of the Board's March 2015 denial.  As such, the opinion is inadequate.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177   (1993); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, in a June 2015 C&P examination report, the Veteran's right hip flexion was to 60 degrees.  The examiner reported that the Veteran's range of motion contributed to functional loss and caused the Veteran to not be able to perform the normal movement for which the joint was intended for.  

A new VA opinion is necessary to determine if the Veteran's low back disability was caused or aggravated by his service-connected right hip and right thigh disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his low back disability.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. Forward the Veteran's claims file to an appropriate VA specialist for an opinion regarding the etiology of the Veteran's low back disability.  The examiner should review the claims file and consider all pertinent evidence of record, specifically the July 2007 C&P examination report, the October 2011 C&P examination report, the November 2013 C&P examination report, the November 2014 VA treatment report, and the June 2015 C&P examination report that all found that the Veteran's right hip flexion was abnormal.  

a. The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was caused or aggravated by his service-connected right hip and right thigh disabilities.

b. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

c. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

4. A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.
The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




